         Case
          Case1:18-cv-00461-SAG
               1:18-cv-00461-SAG Document
                                  Document73-1
                                           74 Filed
                                               Filed11/20/20
                                                     11/20/20 Page
                                                               Page11ofof11



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

Jeff Hulbert, et al.

                Plaintiffs,

        v.                                        Civil No.: 1:18-CV-00461-SAG

Sgt. Brian Pope, et al.

                Defendants.


                                          ORDER

        UPON CONSIDERATION of the Parties’ Joint Motion to Modify the Scheduling Order,

                                       November 2020, by the United States District Court for
                        20th day of _____________,
it is this it is this _______

the District of Maryland, hereby

        ORDERED, that the Parties’ Joint Motion to Modify the Scheduling Order is hereby

GRANTED; and it is further

        ORDERED, that the schedule for dispositive motions set by this Court’s Order on

September 2, 2020, ECF 67, shall be modified as follows:

        Dispositive Motions Deadline:             Extended from 12/02/2020 to 12/16/2020

        Oppositions Deadline:                     Extended from 01/06/2021 to 01/20/2021

        Reply Deadline:                           Extended from 01/27/2021 to 02/10/2021



                                                                      /s/
                                                  _________________________________
                                                  The Honorable Stephanie A. Gallagher,
                                                  Judge, U.S. District Court for the
                                                  District of Maryland
